     Case 1:19-cv-01895-JMS-TAB Document 1 Filed 05/10/19 Page 1 of 4 PageID #: 1



                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

RHONDA SHAFER,
         Plaintiff,                                   Notice of Removal from the
                                                      Marion Superior Court 14
v.
                                                      CAUSE NO.
APEX PARKS GROUP, LLC d/b/a
INDIANA BEACH,

                Defendant.


                             DEFENDANT’S PETITION OF REMOVAL

         Defendant Apex Parks Group, LLC d/b/a Indiana Beach (hereinafter “Indiana Beach” of “the

Defendant”), by counsel, Edward W. Hearn, and Jennifer M. Carpenter of JOHNSON & BELL, P.C.,

pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, hereby files this Petition of Removal on the

following grounds:

         1.     Plaintiff Rhonda Shafer commenced this suit in the Marion County Superior Court

under cause number 49D14-1904-CT-014362.

         2.     Plaintiff’s Complaint is file-stamped April 9, 2019, and Indiana Beach was served

with a copy of the Complaint and Summons on April 11, 2019 by certified mail. A true and correct

copy of the Complaint is attached hereto and made a part of this Notice of Removal as “Exhibit 1.”

         3.     Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal is timely filed within thirty

(30) days of service of Plaintiff’s Complaint by Defendant.

         4.     On April 24, 2019, Defendant ascertained whether this case was one which would be

removable, and thereafter, Plaintiff’s attorney refused to stipulate that Plaintiff’s recovery would not

exceed seventy-five thousand dollars ($75,000.00). This notice is filed within thirty (30) days of

receipt of the Plaintiff’s refusal.
  Case 1:19-cv-01895-JMS-TAB Document 1 Filed 05/10/19 Page 2 of 4 PageID #: 2




                                   DIVERSITY JURISDICTION

       5.      This matter is properly removable pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, as

this Court has jurisdiction over this case based on diversity of citizenship of the parties.

       6.      Plaintiff Rhonda Shafer was at the time of the filing of the Complaint and still is, a

citizen of Indiana.

       7.      Defendant Apex Parks Group, LLC was at the time of the filing of the Complaint

and still is a Delaware limited liability company. The principle place of business of Apex Parks

Group, LLC was at the time of the filing of the complaint and still is Aliso Viejo, California. These

two facts cause Apex Parks Group, LLC to be considered a citizen of both Delaware and California

for purposes of this removal petition.

       8.      Additionally, the sole member of Apex Parks Group, LLC is TZEW Intermediate

Corp.. TZEW Intermediate Corp. was at the time of the filing of the Complaint and still is a

Delaware Corporation. The principle place of business of TZEW Intermediate Corp is Aliso Viejo,

California. Thus, pursuant to federal law, TZEW Intermediate Corp. is considered a citizen of

Delaware and California.

       9.      Thus, Apex Parks Group, LLC was at the time of the filing of the complaint and is a

citizen of both Delaware and California.

       10.     Since Plaintiff and Defendant are citizens of different states, there is complete

diversity of citizenship pursuant to 28 U.S.C. § 1332(a).

       11.     On February 4, 2019, Plaintiff made a demand for settlement in the amount of

$175,000.00 prior to filing suit herein.

       12.     On April 24, 2019, in an effort to determine the amount in controversy, Defendant

served a request for a stipulation that the amount in controversy was less than seventy-five thousand


                                                    2
  Case 1:19-cv-01895-JMS-TAB Document 1 Filed 05/10/19 Page 3 of 4 PageID #: 3



dollars ($75,000.00) upon Plaintiff’s counsel, Laura Walker Swafford.           On August 25, 2019,

Attorney Swafford responded to our office indicating that there would be no stipulation to limit

damages in this case.

        13.     The Seventh Circuit has held that, if a plaintiff really wants to prevent removal, she

should stipulate to damages not exceeding the $75,000.00 jurisdictional limit. Oshana v. Coca-

Cola Co., 472 F.3d 506, 511 (7th Cir. 2006). Litigants, who want to prevent removal, must file a

binding stipulation or affidavit with their complaints. Id. at 512. A stipulation will have the same

effect as a statute that limits a plaintiff to the recovery sought in the complaint. Id. In Oshana, the

Seventh Circuit determined that Plaintiff’s refusal to admit that her recovery would not exceed

$75,000.00 raised the reasonable inference that it would exceed $75,000.00. Id. at 512.

        14.     Although Defendant denies the material allegations of Plaintiff’s Complaint, based

upon information contained in the Complaint and Plaintiff’s refusal to enter into a stipulation

limiting her damages to less than $75,000.00, there is a reasonable probability that the amount in

controversy exceeds the seventy-five thousand dollar ($75,000.00) jurisdictional amount, exclusive

of interests and costs.

        15.     This Court has original jurisdiction over the underlying state court case pursuant to

28 U.S.C. Section §1332(a). Therefore, this action may be removed pursuant to 28 U.S.C. §§ 1441

and 1446 since the matter in controversy exceeds the sum of seventy-five thousand dollars

($75,000.00), exclusive of costs and interest, and is between citizens of different states.

        16.     Defendant has filed this Notice of Removal within thirty (30) days of the service of

Plaintiff’s Complaint.




                                                   3
  Case 1:19-cv-01895-JMS-TAB Document 1 Filed 05/10/19 Page 4 of 4 PageID #: 4



                 SERVICE AND FILING OF THIS NOTICE OF REMOVAL

       17.     Upon filing this Notice for Removal, Defendant Apex Parks Group, LLC d/b/a

Indiana Beach will give written notice of the filing of this Petition for Removal to all attorneys of

record and the Clerk of the Marion Superior Court.

       18.     Defendant demands a jury trial on all triable issues.

       WHEREFORE, Defendant Apex Parks Group, LLC d/b/a Indiana Beach, by counsel,

respectfully request that this action be removed from the Marion Superior Court for Marion County,

Indiana, into and under the jurisdiction of this United State District Court for the Southern District

of Indiana, Indianapolis Division based on this Court’s diversity jurisdiction.


                                                        Respectfully submitted,

                                                        JOHNSON & BELL, P.C.
                                              By:       /s/Edward W. Hearn
                                                        Edward W. Hearn, #18691-64
                                                        Jennifer M. Carpenter, #35181-71
                                                        11501 Broadway, Ste. B
                                                        Crown Point, IN 46307
                                                        219/791-1900
                                                        Hearne@jbltd.com
                                                        Swings@jbltd.com
                                                        carpenterj@jbltd.com
                                                        Attorneys for Defendant


                                  CERTIFICATE OF SERVICE

       I hereby certify that on May 10, 2019, I have electronically filed the foregoing with the

Clerk of the Court using CM/ECF system which sent notification of such filing to all counsel of

record.: Laura W. Swafford: LSwafford@wagnerreese.com



                                                        /s/Edward W. Hearn




                                                    4
